DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 7, 11 – 14, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al.
Regarding Claims 1, 5, and 7.  Sasaki et al. teaches a process for making a flexible polyurethane foam in a mold [0206 – 0208], i.e. a process for making a molded flexible foam.  The method comprises injecting/depositing the reactive/foam-forming mixture into a mold and curing [0208 – 0212], i.e. allowing the foam-forming mixture to react in the mold cavity.  The reactive/foam-forming mixture comprises:
(1) a polyisocyanate compound [0009].  A significant number of the inventive examples provide the polyisocyanate in an amount which is at least 20% by weight but less than 45% by weight of the foam-forming reaction mixture.  Thus, the use of an amount in this range is readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9);
(2) a polyol (A)/isocyanate-reactive composition comprising:
(i) a polyoxyalkylene/polyether polyol (A1) [0009].  Polyether polyol (A1) has a functionality of more preferably from 2.5 to 6 [0120]; a total oxyethylene content of preferably from 5 to 30 mass% [0122]; a primary hydroxyl group content of preferably at least 80% [0124]; and a hydroxyl value of preferably 5 to 45 mgKOH/g [0121]; and 
(ii)(A) a crosslinking agent (E1) that is an aliphatic amine-alkylene oxide adduct [0183], i.e. an amine initiated polyether polyol.  The first crosslinking agent (E1) has a functionality of preferably from 3 to 6.5 and a hydroxyl value of preferably from 160 to 1,000 mgKOH/g [0184];
 (3) a blowing agent (D) [0009]; and 
(4) a catalyst (C) [0009].  
Sasaki et al. teaches polyol (A), corresponding to instantly claimed polyether polyol (I), is present in an amount of preferably 40 to 100 mass% of the polyol/isocyanate-reactive composition [0130].  This overlaps with the claimed range of at least 80 weight percent.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claim 2.  Sasaki et al. teaches the process for making a flexible foam of Claim 1.  With respect to its density, Sasaki et al. – when modified in the manner proposed above - teaches a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  Therefore, the claimed effects and physical properties, i.e. a foam with a density in the instantly claimed range, would implicitly be achieved by a process employing all of the claimed steps and processing conditions, as well as the claimed ingredients in the claimed amounts.  See In Re Spada, 911, F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP 2111.01 (I)(II).  If it is applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant’s position and (2) it would be the Office’s position that the application contains inadequate disclosure as to how to obtain the claimed properties using only the claimed process employing the claimed steps, processing conditions, and ingredients in the claimed amounts.  
Regarding Claim 3.  Sasaki et al. teaches the process for making a flexible foam of Claim 1 wherein the foam may be prepared by pouring the mixture into a mold, followed by closing the mold and then curing the mixture [0323].
Regarding Claim 4.  Sasaki et al. teaches the process for making a flexible foam of Claim 1 wherein polyether polyol (A1) has a functionality of particularly preferably from 2.5 to 4.5 [0120].
Regarding Claim 6.  Sasaki et al. teaches the process for making a flexible foam of Claim 1.  Sasaki et al. teaches polyol (A), corresponding to instantly claimed polyether polyol (I), is present in an amount of preferably 40 to 100 mass% of the polyol/isocyanate-reactive composition [0130].  This overlaps with the claimed range of at least 80 weight percent.  It has been held that where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPG 90 (CCPA 1976) (MPEP 2144.05)
Regarding Claim 11.  Sasaki et al. teaches the process for making a flexible foam of Claim 1 wherein the foam is prepared at an isocyanate index in the range of 70 to 125 [0165].
Regarding Claims 12 and 13.  Sasaki et al. teaches the process of Claim 1.  Water alone is preferred as the blowing agent (D) [0174].  In such embodiments, the foam-forming reaction mixture will be substantially free of a physical blowing agent, as water is a chemical blowing agent. Water is used as the sole blowing agent in an amount of more preferably 0.1 to 8 parts by mass relative the polyol (A) [0177], whereas the claimed amount of blowing agent is relative to the entire foam-forming reaction mixture.  However, a significant number of the inventive examples provide water in an amount of at least 0.5% by weight of the foam forming-reaction mixture.  The use of an amount in this range is thus readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9).
Regarding Claim 14. Sasaki et al. teaches the process of Claim 1.  Sasaki et al. describes organic bismuth compounds and organic zinc compounds as suitable catalysts [0172] but does not expressly teach an embodiment in which they are used together.  However, before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide an organic bismuth and an organic zinc compound in the catalyst composition of Sasaki et al.  The motivation would have been that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (MPEP 2144.06) In light of In re Kerkhoven, combining organic bismuth and organic zinc compounds would have been obvious given their known and shared intended use as organic metal catalysts in Sasaki et al.
Regarding Claim 16.  Sasaki et al. teaches the process of Claim 1 and does not require the use of tin catalysts therein.
Regarding Claim 18.  Sasaki et al. teaches the process of Claim 1 wherein the catalyst (C) may be a triethylenediamine [0168], which is a species of tertiary amine catalyst.  Catalyst (C) is provided in an amount of at most 2 parts by mass relative to polyol (A) [0171].  
Regarding Claim 19.  Sasaki et al. teaches a flexible foam produced by the process of Claim 1 [0018 – 0019].

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al., as applied to Claims 1 and 7 above, and further in view of US 2007/0213420 to Kimura et al.
Regarding Claims 8 and 9.  Sasaki et al. teaches the process of Claim 7, wherein the isocyanate-reactive composition may further comprise a first crosslinking agent (E1) that is an aliphatic amine-alkylene oxide adduct [0183], i.e. an amine initiated polyether polyol.  The first crosslinking agent (E1) has a functionality of preferably from 3 to 6.5 and a hydroxyl value of preferably from 160 to 1,000 mgKOH/g [0184].  Crosslinking agent (E) is provided in an amount of particularly preferably 0.3 to 10 parts by mass of the total amount of polyol (A) and another high-molecular weight active hydrogen compound [0198], i.e. per 100 parts by mass of the isocyanate-reactive composition.
Sasaki et al. does not disclose specific species of amine initiator for the first crosslinking agent (E1).  However, Kimura et al. teaches the concept of using monoethanolamine as an initiator for the preparation of a polyether polyol crosslinking agents [0052].  Sasaki et al. and Kimura et al. are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to select monoethanolamine as the amine initiator in the preparation of the amine-initiated polyether crosslinking agent (E1) in Sasaki et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, Kimura et al. shows monoethanolamine is known in the art to be a suitable amine initiator for polyether crosslinking agents used in the preparation of flexible polyurethane foams.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al., as applied to Claim 1 above, and further in view of US 6,521,674 to Haley et al.
Regarding Claim 10  Sasaki et al. teaches the process of Claim 1 wherein a cell opener may be provided in an amount of 0.1 to 10 mass parts by mass per 100 parts by mass of polyol component (A) [0203].  The cell opener has a functionality of preferably 2 to 6, an oxyethylene content of particularly preferably 50 to 100 mass percent, and a hydroxyl number of further preferably 24 to 100 mgKOH/g [0201 - 0202].  
Sasaki et al. is silent regarding the primary hydroxyl content of the cell opener.  However, Haley et al. also teaches a process of preparing a molded flexible foam in which the cell opener has a primary hydroxyl content of about 60% (Column 3, Lines 65 – 69).  Sasaki et al. and Haley et al. are analogous art, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the cell opener of Sasaki et al. with a primary hydroxyl content as taught by Haley et al.  The motivation would have been that Haley et al. shows this is a suitable primary hydroxyl content for cell openers used in polyurethane foam compositions.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al., as applied to Claims 1 and 14 above, and further in view of US 2012/0220677 to Williams et al.
Regarding Claim 15.  Sasaki et al. teaches the process of Claim 14.  As discussed in the rejection of Claim 14, Sasaki et al. teaches organic bismuth compounds and organic zinc compounds as suitable catalysts [0172] but does not expressly teach an embodiment in which they are used together.  However, secondary reference Williams et al. teaches the concept of providing a catalyst component comprising a zinc-based catalyst and bismuth-based catalyst in a weight ratio of from 1:1 to 4:1 in a process of preparing a polyurethane foam (Paragraphs 0017 and 0021).  Williams et al. does not require any tin compounds be present in its catalyst compositions.  Sasaki et al. and Williams et al. are analogous art as they are from the same field of endeavor, namely polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide a zinc-based catalyst and bismuth-based catalyst in Sasaki et al. in the weight ratio taught by Williams et al.  The motivation would have been that Williams et al. teaches this catalyst component comprising a zinc-based catalyst and bismuth-based catalyst in the claimed weight ratio provides advantages such as its precipitation-resistance, which allows the polyol formulation to be maintained at an elevated temperature for a period of time and/or stored at room temperature for an extended period of time (Paragraphs 0017 – 0018).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al., as applied to Claims 1 and 19 above, and further in view of US 2012/0238656 to De Kesel.
Regarding Claim 20.  Sasaki et al. teaches the flexible foam of Claim 19 but does it may be prepared in the form of a floor mat.  However, De Kesel teaches the concept of using flexible polyurethane foams as floor mats (Paragraph 0002).  Sasaki et al. and De Kesel are analogous art as they are from the same field of endeavor, namely flexible polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to prepare a floor mat using the flexible polyurethane foam of Sasaki et al.  The motivation would have been that it has been held that it is obvious to select a known material based on its suitability for its intended use.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960); and MPEP 2144.07.  In the instant case, De Kesel shows that flexible polyurethane foams are known in the art to be suitable for the production of floor mats.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0252916 to Sasaki et al. in view of US 6,521,674 to Haley et al.
Regarding Claim 21.  Sasaki et al. teaches a process for making a flexible polyurethane foam in a mold [0206 – 0208], i.e. a process for making a molded flexible foam.  The method comprises injecting/depositing the reactive/foam-forming mixture into a mold and curing [0208 – 0212], i.e. allowing the foam-forming mixture to react in the mold cavity.  The reactive/foam-forming mixture comprises:
(1) a polyisocyanate compound [0009].  A significant number of the inventive examples provide the polyisocyanate in an amount which is at least 20% by weight but less than 45% by weight of the foam-forming reaction mixture.  Thus, the use of an amount in this range is readily envisioned from the reference (see Tables 1, 2, 5, 6, 8, and 9);
(2) a polyol (A)/isocyanate-reactive composition comprising:
(i) a polyoxyalkylene/polyether polyol (A1) [0009].  Polyether polyol (A1) has a functionality of more preferably from 2.5 to 6 [0120]; a total oxyethylene content of preferably from 5 to 30 mass % [0122]; a primary hydroxyl group content of preferably at least 80% [0124]; and a hydroxyl value of preferably 5 to 45 mgKOH/g [0121]; 
(ii)(A) a crosslinking agent (E1) that is an aliphatic amine-alkylene oxide adduct [0183], i.e. an amine initiated polyether polyol.  The first crosslinking agent (E1) has a functionality of preferably from 3 to 6.5 and a hydroxyl value of preferably from 160 to 1,000 mgKOH/g [0184]; and
(iii) a cell opener may be provided in an amount of 0.1 to 10 mass parts by mass per 100 parts by mass of polyol component (A) [0203].  The cell opener has a functionality of preferably 2 to 6, an oxyethylene content of particularly preferably 50 to 100 mass percent, and a hydroxyl number of further preferably 24 to 100 mgKOH/g [0201 - 0202];
(3) a blowing agent (D) [0009]; and 
(4) a catalyst (C) [0009].  
Sasaki et al. is silent regarding the primary hydroxyl content of the cell opener.  However, Haley et al. also teaches a process of preparing a molded flexible foam in which the cell opener has a primary hydroxyl content of about 60% (Column 3, Lines 65 – 69).  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to provide the cell opener of Sasaki et al. with a primary hydroxyl content as taught by Haley et al.  The motivation would have been that Haley et al. shows this is a suitable primary hydroxyl content for cell openers used in polyurethane foam compositions.

Terminal Disclaimer
The terminal disclaimer filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application No. 17/155,521 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the corresponding obviousness-type double patent rejection withdrawn.

Response to Arguments
Applicant's arguments filed April 22, 2022 have been fully considered.  Applicant’s arguments with respect to Parfondry et al., as well as the arguments that the applied secondary references do not cure the deficiencies of Parfondry et al., are hereby moot.  The 35 U.S.C. 103 rejections in view of Parfondry et al. have been withdrawn in light of the incorporation of the subject matter of original Claim 6 into independent Claim 1.  
However, the instant application is not in condition for allowance, in light of the new rejections set forth under 35 U.S.C. 103 in view of US 2012/0252916 to Sasaki et al.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA A RIOJA/            Primary Examiner, Art Unit 1764